                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                            5:09-CR-281-1H
                             5:14-CV-358-H


EDDIE WAYNE SNEAD,                )
                                  )
     Petitioner,                  )
                                  )
          v.                      )                ORDER
                                  )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Respondent.                  )




     This matter is before the court on petitioner’s motion for

reconsideration pursuant to Fed. R. Civ. P. 59(e) and 60(b)(6),

[DE #178], asking this court to reconsider its order and judgment,

[DE #176 and #177], dismissing petitioner’s motion to vacate

pursuant to 28 U.S.C. § 2255.      Petitioner filed a motion to amend

his motion to reconsider, [DE #179].



     Petitioner subsequently filed a motion to vacate, [DE #180],

which was dismissed as successive.       [DE #182].



     Courts have generally recognized three grounds for altering

or amending judgments under Federal Rule of Civil Procedure 59(e).

See Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993).



       Case 5:09-cr-00281-H Document 195 Filed 04/30/20 Page 1 of 3
Specifically, courts will alter or amend "an earlier judgment: (1)

to accommodate an intervening change in controlling law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice."            Id. (citing

Weyerhaeuser Corp. v. Koppers Co., 771 F.Supp. 1406, 1419 (D. Md.

1991) and Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625, 626

(S.D. Miss. 1990)).



     The court, having reviewed petitioner’s motion as well as the

record in this matter, finds no reason to alter or amend its prior

order    and    judgment.     Therefore,      petitioner’s      motion     for

reconsideration [DE #178, #179] is DENIED.              The court finds no

reason   to    alter   its   prior   order   denying    a    certificate    of

appealability.



     Petitioner has also filed a motion to reduce sentence pursuant

to 18 U.S.C. § 3582, [DE #184]; a motion to put his Nunc-Pro-Tunc

Judgment /35(a) motion, [DE #186], in abeyance, [DE #185]; a sealed

motion   for   reduction     of   sentence   pursuant   to    “Nunc-Pro-Tunc

Judgment/35(a)”, [DE #186]; and a request to correct error and

point level reduction, [DE #187], which motions are denied for

lack of good cause shown.




                                      2


         Case 5:09-cr-00281-H Document 195 Filed 04/30/20 Page 2 of 3
     Also before the court is defendant’s motion for reduction

pursuant to the First Step Act [DE #189].              As defendant was

sentenced after the effective date of the Fair Sentencing Act,

section 404(b) of the First Step Act does not provide relief to

defendant. Therefore, his motion [DE #189] is DENIED.


     This 30th day of April 2020.



                            _______________________________________
                            MALCOLM J. HOWARD
                            Senior United States District Judge
At Greenville, NC
#35




                                    3


       Case 5:09-cr-00281-H Document 195 Filed 04/30/20 Page 3 of 3
